UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 LARAY J. BENTON, et al.,

        Plaintiffs,
               v.                                   Civil Action No. 15-843 (JEB)
 BANK OF AMERICA CORPORATION,
 et al.,

        Defendants.


                                        ORDER

      As set forth in the accompanying Memorandum Opinion, the Court ORDERS that:

      1.      The Bank Defendants’ [2] Motion to Dismiss is GRANTED IN PART;

      2.      The Ocwen Defendants’ [4] Motion to Dismiss is GRANTED IN PART;

      3.      Seterus’s [17] Motion to Dismiss is GRANTED IN PART;

      4.      Wilmington’s [21] Motion to Dismiss is GRANTED IN PART;

      5.      Plaintiffs’ [5] Motion for Summary Judgment is DENIED WITHOUT

              PREJUDICE; and

      6.      The case is TRANSFERRED to the District of Maryland.

IT IS SO ORDERED.




                                               /s/ James E. Boasberg
                                               JAMES E. BOASBERG
                                               United States District Judge
Date: February 9, 2016




                                           1